                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

    METROPOLITAN LIFE
    INSURANCE COMPANY,                             Case No. 2:18-cv-11493

                 Plaintiff,                        HONORABLE STEPHEN J. MURPHY, III

    v.

    CHERYL HARRISON
    ROBINSON, et al.,

                 Defendants.
                                      /

             OPINION AND ORDER GRANTING PLAINTIFF'S MOTION FOR
         SUMMARY JUDGMENT ON COUNTER-PLAINTIFFS' COUNTERCLAIMS [13]

           On May 11, 2018, Plaintiff Metropolitan Life Insurance Company ("MetLife") filed

its complaint in interpleader to resolve "conflicting claims for remaining life insurance

benefits" payments arising from the death of William A. Robinson, Jr. ("Decedent"). ECF

1, PgID 1. MetLife's complaint named as defendants Cheryl Harrison-Robinson, Suzanne

Robinson, David Robinson, Michael Robinson, Austen Hickman, LaShonda Steel, and

Shanon Steele.1

           Attorney Tiffany Daugherty represents Decedent's sister, Suzanne, and his two

sons, David and Michael ("Daugherty Defendants"). See ECF 1, PgID 2, ECF 7. Attorney

Michael Gildner represents Decedent's wife, Cheryl, and his three stepchildren, Austen,

LaShonda, and Shanon ("Gildner Defendants"). See ECF 1, PgID 2–3; ECF 4.




1
 Because the parties have similar last names, the Court will refer to individual defendants
by first name (e.g. Cheryl Harrison-Robinson as "Cheryl", LaShonda Steel as
"LaShonda," etc.). The parties’ last names also vary between the complaint and the
docket. The Court will refer to the parties by their names as they appear on the docket.


                                               1
      On July 5, 2018, the Daugherty Defendants filed an amended answer to the

complaint, counterclaims against MetLife, and crossclaims against the Gildner

Defendants. ECF 8. On July 10, 2018, MetLife filed an amended answer to the Daugherty

Defendants' counterclaims. ECF 10.

      The Gildner Defendants did not respond to MetLife's complaint, but did file an

answer to the Daugherty Defendants' crossclaims. ECF 11.

      On September 19, 2018, MetLife filed a motion for summary judgment on the

Daugherty Defendants' counterclaims. ECF 13. On November 14, 2018, the Daugherty

Defendants filed a tardy response to MetLife's motion. ECF 15.2 The Court has reviewed

the briefs and finds that a hearing is unnecessary. For the reasons below, the Court will

grant MetLife's motion for summary judgment.

                                    BACKGROUND

      As an employee at General Motors ("GM"), Decedent participated in GM's Life and

Disability Benefits Program for Hourly Employees (the "Plan"). Id. at 3. MetLife

administers the Plan pursuant to the Employee Retirement Income Security Act

("ERISA"), 29 U.S.C. § 1001, et seq. Id. ERISA defines a plan beneficiary as "a person

designated by a participant, or by the terms of an employee benefit plan, who is or may

become entitled to a benefit thereunder." 29 U.S.C. § 1002(8).

      The Plan allowed Decedent to identify his own beneficiaries for the insurance

proceeds from the Plan ("Plan Benefits"). See ECF 1-2, PgID 17; ECF 1-3, PgID 20. Upon




2
  By Local Rule, responses to dispositive motions are due within 21 days after service of
the motion. See E.D. Mich. LR 7.1(e)(1)(B). November 14, 2018 is fifty-six days after
September 19, 2018.


                                           2
Decedent's death, the Plan Benefits were "payable to the beneficiary of record[.]" ECF 1-

4, PgID 25 (Basic Life Insurance), 26 (Optional Life Insurance).

I.     Decedent's Designation of Beneficiaries

       A. October 2014 Designation.

       On October 7, 2014, Decedent designated Cheryl as the sole beneficiary of 100%

of both his Basic Life and Optional Life Insurance Benefits ("October 2014 Designation").

ECF 1-11, PgID 83, 85. Decedent named David and Michael contingent beneficiaries and

that entitled each to 50% of the Plan Benefits. See id. at 84. In other words, as of October

7, 2014, David and Michael were each entitled to receive half of Decedent's insurance

proceeds only if Cheryl predeceased Decedent. See id.

       B. July 2015 Designation.

       On July 25, 2015, Decedent modified his designated beneficiaries for his Optional

Life Insurance Benefits ("July 2015 Designation"). See ECF 1-10, PgID 79 (checking box

indicating that the change affects only Decedent's Optional Life benefits), 81 (date). The

July 2015 Designation entitled David and Michael each to 40% of Decedent's Optional

Life Insurance proceeds, and Suzanne to the remaining 20% of the Optional Life benefits.

Id. Decedent's mother was named as the sole contingent beneficiary. Id. at 80. The July

2015 Designation did not modify Decedent's Basic Life beneficiary.

       C. August 2017 Designations.

       On August 25, 2017, Decedent again modified his beneficiaries through both a

form ("August 2017 Form Designation" or "Form Designation"), ECF 1-7, PgID 51–53, 56,

and a handwritten letter ("August 2017 Letter Designation" or "Letter Designation"), id. at

55. The Form and Letter Designations conflicted with one another. Decedent checked a




                                             3
box claiming that his Form Designation applied to "All Group Term Life coverage currently

in effect" and checked both boxes titled "Basic Life" and "Optional Life." Id. at 56.

Decedent then proceeded to designate Cheryl as beneficiary of 80% of all Basic Life and

Optional Life proceeds, and David and Michael as beneficiaries of 10% each of all Basic

Life and Optional Life proceeds. Id. at 51. Decedent named Suzanne as the sole

contingent beneficiary. Id. at 52.

         The Letter Designation stated Decedent's intent to leave Cheryl "100% of [his]

Basic Life Insurance Coverage" and "80% of [his] Optional Life Insurance." Id. at 55.

Then, Decedent stated that he "would like to leave [David] 10% of [his] Optional and also

[Michael] 10% of [his] Optional Life Insurance for a total of 100%." Id.

         MetLife sent Decedent a beneficiary confirmation ("MetLife August 2017

Confirmation") that comported with the Letter Designation. See ECF 1-9, PgID 76. MetLife

communicated that the August 2017 changes "replace[d] all prior designations" and

directed Decedent to contact MetLife's customer service center if it was incorrect. Id. The

Court will set forth this table of the August 2017 designations for ease of reference:

    Primary        Form Designation              Letter Designation MetLife August
    Beneficiary                                                     2017 Confirmation
    Cheryl         Basic and Optional: 80%       Basic: 100%        Basic: 100%
                                                 Optional: 80%      Optional: 80%
                                                           3
    David          Basic and Optional: 10%       Basic: 0%          Basic: 0%
                                                 Optional: 10%      Optional: 10%
    Michael        Basic and Optional: 10%       Basic: 0%          Basic: 0%
                                                 Optional: 10%      Optional: 10%




3
 The Court has employed 0% designations to make clear David and Michael's non-
entitlement to Basic Life proceeds under the Letter Designation and MetLife Confirmation.



                                             4
       D. October 2017 Designation.

       Several months later, on October 31, 2017, Cheryl initiated a phone call with

MetLife to again modify Decedent's beneficiary designations ("October 2017

Designation"). See ECF 1-5, PgID 29 (transcript of the phone conversation). Decedent

was present during the phone call. See generally ECF 1-5. During the call, the MetLife

representative stated that Cheryl was presently entitled to 100% of his Basic Life

proceeds and 80% of his Optional Life proceeds, and David and Michael were entitled to

10% each of his Optional Life benefits. Id. at 30. Decedent stated his intent to change the

beneficiaries for his Optional Life Insurance. Id.

       Cheryl then served as the primary communicator of the changed beneficiaries. See

generally id. at 30–44. At the end of the call, the MetLife representative asked to verify

the information with Decedent. Id. at 44. Then, the MetLife representative said that, for

Decedent's Optional Life Insurance, the new designations were: Cheryl receiving 80%,

David and Michael each receiving 5%, and Austen, Shannon, LaShonda, and Suzanne

each receiving 2.5%. Id. at 45. Decedent confirmed that was his wish. Id. Decedent then

agreed that the "beneficiary choices take effect immediately and replace all prior

designations for coverage" and that he consented to the changes by e-signature. Id.

Decedent did not have any questions. Id. Cheryl also confirmed the designations. Id.

       On November 3, 2017, MetLife sent Decedent a new beneficiary confirmation

("MetLife November 2017 Confirmation"). ECF 1-6. The letter confirmed that Cheryl would

receive 100% of the Basic Life Insurance proceeds. See id. For ease of reference, the

Court will again employ a table of the percentage distributions for Decedent's Optional




                                              5
Life Insurance benefits following the October 2017 Designation (as stated during

Decedent's phone call and the MetLife November 2017 Confirmation).

         Beneficiary     Relationship % Share of Optional Life Insurance
         Cheryl          Spouse                    80.0%
         David           Son                        5.0%
         Michael         Son                        5.0%
         Austen          Stepson                    2.5%
         Shanon          Stepdaughter               2.5%
         LaShonda        Stepdaughter               2.5%
         Suzanne         Sister                     2.5%

See ECF 1-6, PgID 48 (MetLife's November 2017 Confirmation of the October 2017

Designation); see also ECF 1-8, PgID 74 (same).

      Since October 2014, therefore Cheryl was entitled to at least 80% of Decedent's

Basic Life Insurance benefits, see supra.

II.   Decedent's Death and Aftermath

      Decedent died on November 27, 2017. ECF 1-12, PgID 87 (death certificate).

Upon his death, Decedent's benefits from the Plan included $78,000 in Basic Life

Insurance coverage and $125,000 in Optional Life Insurance coverage. ECF 1, PgID 7.

      On December 12, 2017, Ms. Daugherty faxed a letter to MetLife demanding that it

freeze Decedent's insurance benefits because David and Michael intended to contest the

validity of Decedent's beneficiary designations. ECF 1-18, PgID 116–17.4 On December

15, 2017, Cheryl, LaShonda, Shanon, Austen, and Suzanne submitted Life Insurance

Claim Forms for the Plan Benefits. See ECF 1-13–ECF 1-17.




4
 Ms. Daugherty later notified MetLife that she represented Suzanne, Decedent's sister,
as well. ECF 1-18, PgID 118.



                                            6
      Throughout December 2017 and January 2018, Ms. Daugherty sent numerous

documents to MetLife including: (1) a screenshot of a message from an unidentified

individual calling Cheryl a "BITCH" concerned only with money;5 (2) a letter from David

recounting various negative conversations with Decedent about Cheryl; (3) an "affidavit"

from Michael explaining Decedent's regret for his marriage to Cheryl and his intentions to

leave his life insurance benefits to David, Michael, and Suzanne; (4) an "affidavit" from

Decedent's ex-wife Joyce Milton describing how Decedent hated his relationship with

Cheryl and intended to take care of his sons as "the beneficiaries of his life insurance

policy"; and (5) a letter from Suzanne explaining Decedent's closeness to David, Michael,

Suzanne, and his mother. ECF 1-18, PgID 120–23, 125, 127.

      On April 11, 2018, because "the least amount of Basic Life Insurance Benefits

designated" to Cheryl was 80%, MetLife distributed $63,577.05 to Cheryl (the amount

consisting of $62,400, which is 80% of $78,000, and interest of $1,177.05). ECF 1, PgID

9; see also ECF 1-19, PgID 137 (check payable to Cheryl). MetLife did not make any

payments from Decedent's Optional Life Insurance Benefits. ECF 1, PgID 9.

      According to MetLife, the Plan Benefit amounts in dispute are the remaining

$15,600.00 of Decedent's Basic Life Insurance Benefits and $125,000.00 of the Optional

Life Insurance Benefits (collectively "Remaining Plan Benefits"). Id. MetLife represents

that it cannot determine the proper beneficiaries of the Remaining Plan Benefits because

Ms. Daugherty has stated "she has information that will show that any beneficiary




5
  Later correspondence revealed that "Tracy"—a woman Decedent dated before his
engagement to Cheryl—sent the message. See ECF 1-18, PgID 133–34.


                                            7
designation naming Cheryl Harrison-Robinson as a beneficiary of the Decedent's life

insurance benefits is not valid." ECF 1, PgID 10.

       On April 10, 2018, MetLife sent Ms. Daugherty a letter denying David and Michael's

claims to 40% of Decedent's Optional Life Insurance Benefits. ECF 13-7, PgID 309. The

same day, MetLife sent Suzanne a letter denying her claim. Id. at 311. The letters

described the available appeal process. See id. at 309–12.

       On April 12, 2018, MetLife sent Cheryl and Ms. Daugherty a letter regarding

Decedent's Basic Life Insurance Benefits. MetLife advised the parties that it considered

only 80% of Decedent's Basic Life Insurance Benefits as "uncontested." ECF 1-20, PgID

140. MetLife further advised that it was unable to determine who should receive the

remaining 20% because of the way in which Decedent filled out his beneficiary-

designation form and that it could not decide "whether the contested Basic Life Insurance

Plan Benefits should be paid solely to Cheryl Harrison-Robinson, or if they should be

divided between Cheryl, David, and Michael, in shares of 80%, 10%, and 10%,

respectively." Id. MetLife stated that the parties could try to "resolve the matter amicably"

and avoid litigation. Id.

       On April 19, 2018, Ms. Daugherty "advised MetLife that no agreement to resolve

this matter was possible and that the entire amount of the Decedent's life insurance

benefits was being contested." ECF 1, PgID 10. On April 20, 2018, in response to a

voicemail from Ms. Daugherty, MetLife indicated that the interpleader action would

"encompass all of the payable funds . . . . The total Basic Life Insurance benefit is $78,000

and the total Optional Life Insurance benefit is $125,000." ECF 15-1, PgID 321.




                                             8
III.   Daugherty Defendants' Counterclaims

       The Daugherty Defendants filed the following counterclaims: (1) MetLife acted

arbitrarily and capriciously to change Decedent's beneficiary designations; (2) MetLife

breached Decedent's insurance agreement; (3) MetLife breached an implied covenant of

good faith and fair dealing; (4) MetLife tortiously breached an implied covenant of good

faith and fair dealing; (5) MetLife acted in bad faith; and (6) MetLife engaged in unfair

trade practices. ECF 8, PgID 200–06.

       The Daugherty Defendants also stated allegations of undue influence, fraud,

duress, and unjust enrichment against the Gildner Defendants. Id. at 207–13. It is unclear

whether any of these four claims relate to MetLife.

       Ultimately, the Daugherty Defendants are upset that MetLife failed to interplead all

of Decedent's Plan Benefits and that it instead distributed 80% of Decedent's Basic Life

Insurance benefits to Cheryl. See ECF 15, PgID 317–19.

                                  STANDARD OF REVIEW

       The Court may grant summary judgment "if the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."

Fed. R. Civ. P. 56(a). A fact is "material" for purposes of summary judgment if proof of

that fact would establish or refute an essential element of the cause of action or defense.

Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984). A dispute over material facts is

"genuine" "if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To show

that a fact is, or is not, genuinely disputed, a party is required to either "cite[] to particular

parts of materials in the record" or "show[] that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce


                                                9
admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(1). In considering a motion

for summary judgment, the Court must view the facts and draw all reasonable inferences

in the light most favorable to the nonmoving party. 60 Ivy St. Corp. v. Alexander, 822 F.2d

1432, 1435 (6th Cir. 1987).

                                      DISCUSSION

I.     Daugherty Defendants' Breach of Contract, Tortious Breach of Contract, Breaches
       of Implied Covenant, Bad Faith, and Unfair Trade Practices Counterclaims

       MetLife argues that ERISA preempts any state-law claims. ECF 13, PgID 277. The

Daugherty Defendants do not directly respond to MetLife's preemption argument, but

maintain that the counterclaims should not be dismissed because MetLife "lied" and acted

"completely contrary" to their representations. ECF 15, PgID 316, 318.

       The parties do not dispute that ERISA governs the Plan. The Plan is therefore an

employee-welfare benefit plan as defined by ERISA. See 29 U.S.C. § 1002(1). ERISA

provides mechanisms for civil enforcement of plans governed by ERISA. See 29 U.S.C.

§ 1132. ERISA preempts state common-law causes of action related to the processing of

a benefit claim under an employee benefit plan. Pilot Life Ins. Co. v. Dedeaux, 481 U.S.

41, 57 (1987) (finding the exclusive civil enforcement scheme detailed by ERISA

preempts state law claims); see also Miller v. Metro. Life Ins. Co., 925 F.2d 979, 982 (6th

Cir. 1991) (recognizing that ERISA preempted state law causes of action related to

General Motors' employee welfare benefit plan).

       The Daugherty Defendants' claims that MetLife breached or tortiously breached

an implied covenant of good faith and fair dealing; acted in bad faith; and engaged in

unfair trade practices are preempted by ERISA. See Dedeaux, 481 U.S. at 43, 57 (first

identifying the claimant's causes of action as tortious breach of contract, breach of



                                            10
fiduciary duties, and fraud in the inducement and then finding ERISA preempts all such

causes of action).

      ERISA also preempts the Daugherty Defendants' breach-of-contract claim. See

Cromwell v. Equicor-Equitable HCA Corp., 944 F.2d 1272, 1276 (6th Cir. 1991) (citing

Daniel v. Eaton Corp., 839 F.2d 263 (6th Cir. 1988), which found that state law breach-

of-contract and promissory-estoppel claims are preempted by ERISA).6

      Summary judgment is appropriate on these five counterclaims.

II.   Daugherty Defendants' "Arbitrary and Capricious" Counterclaim

      The Daugherty Defendants maintain that MetLife "wrongfully changed the

decedent's beneficiary designations," "erroneously disbursed $63,000" to Cheryl, "failed

to conduct an investigation," and took actions "not based upon consideration of the

relevant factors" in an "abuse of discretion" and against the law. ECF 8, PgID 200–01.

The Daugherty Defendants' "arbitrary and capricious" counterclaim does not cite an

ERISA provision or any other legal basis. The Court nonetheless will construe the claim

as one arising under ERISA.7 Because MetLife distributed only the proceeds from

Decedent's Basic Life Insurance Benefits, the Court construes the claim as applying only

to MetLife's decision to pay Cheryl.

      MetLife contends that the Daugherty Defendants' remaining counterclaim should

be dismissed for failure to exhaust available appeal procedures. ECF 13, PgID 277. It




6
  Although MetLife argues preemption, it did not list the Daugherty Defendants' breach-
of-insurance agreement claim as one that is preempted. See ECF 13, PgID 277.
7
  Were the Daugherty Defendants' "arbitrary and capricious" counterclaim one based in
state law, it would likely be preempted by ERISA as discussed supra Discussion, Part I.


                                          11
further argues that any dismissal should be with prejudice because the Daugherty

Defendants filed their counterclaim after the time to appeal expired. Id. at 283.

       The Daugherty Defendants respond that their counterclaim should survive

because MetLife lied, they never received notice, and the cases cited by MetLife are

inapplicable to the present case. Particularly, the Daugherty Defendants argue that

exhaustion is not required because they did not initiate a lawsuit against MetLife. ECF 15,

PgID 319.

       A. Suzanne Lacks Standing for Her "Arbitrary and Capricious" Counterclaim.

       After construing the Daugherty Defendants' "arbitrary and capricious" counterclaim

as one arising under ERISA, the Court finds that Suzanne lacks standing to bring the

claim. As previously noted, the Daugherty Defendants' counterclaims relate to MetLife's

distribution of certain portions of Decedent's Basic Life Insurance Benefits.

       From the time of Decedent's death until the filing of the counterclaims, Suzanne

was not a beneficiary. A "beneficiary" is "a person designated by a participant, or by the

terms of an employee benefit plan, who is or may become entitled to a benefit

thereunder." 29 U.S.C. § 1002(8). Only participants, beneficiaries, fiduciaries, and other

listed parties may bring claims to enforce ERISA. See 29 U.S.C. § 1132(a).

       At most, Suzanne was a contingent beneficiary to Decedent's Plan Benefits.8 But,

at the time of Decedent's death, the primary beneficiaries were alive and Suzanne was



8
  The analysis will assume, without deciding, that Decedent's August 2017 Form
Designation applies, and his August 2017 Letter Designation, MetLife's August 2017
Confirmation, Decedent's October 2017 Designation, and MetLife's November 2017
Confirmation do not apply.
       Decedent's August 2017 Form Designation named Suzanne as the sole contingent
beneficiary. ECF 1-7, PgID 52. The Form Designation applied to Decedent's Basic Life
and Optional Life Insurance Benefits. Id. at 56. So, at most, Suzanne was entitled to 100%


                                            12
accordingly not "entitled to a benefit" under Decedent's employee benefit plan. Under the

plain terms of ERISA, therefore, she is not a "beneficiary" and lacks standing to bring her

"arbitrary and capricious" counterclaim against MetLife.

       B. David and Michael's Failure to Exhaust is Excusable.

       MetLife argues that David and Michael's "arbitrary and capricious" counterclaim

should be dismissed for failure to exhaust. MetLife's argument is misguided for two

reasons. First, there is no evidence that the Daugherty Defendants were notified of the

appeal procedure available to them for MetLife's Basic Life Insurance Benefits

determination. Second, based on MetLife's own representation, exhausting the Plan's

appeal procedure was futile.

       First, the cases MetLife cites in support of its exhaustion argument implicitly

acknowledge plan administrator's notification to beneficiaries of appeal procedures. See

Baxter v. C.A. Muer Corp., 941 F.2d 451, 454 (6th Cir. 1991) ("Mr. Baxter admits that he

was notified that his claim was denied and that he could have sought administrative

review of this denial."); Ravencraft v. UNUM Life Ins. Co. of Am., 212 F.3d 341, 343 (6th

Cir. 2000) (containing excerpts of denial letter explaining the review process); Springer v.

Wal-Mart Assocs.' Grp. Health Plan, 908 F.2d 897, 899 (11th Cir. 1990) (noting that the

plan participant "had access" to the plan, which provided for a mandatory internal appeals

process). Here, there is no evidence to suggest that David and Michael had access to the

Plan or its appeal procedures.




of Decedent's Plan Benefits "only if all of the primary beneficiaries are deceased at the
time of [Decedent's] death." Id. at 52.


                                            13
       Second, a court may excuse exhaustion if appeal is futile because "the review

procedures are insufficient or unfair, or . . . an available remedy is inadequate."

Ravencraft, 212 F.3d at 343.

       MetLife's April 12, 20189 letter to David and Michael detailing its Basic Life

Insurance Benefits decision provided David and Michael with two options: (1) amicably

resolve the dispute, or (2) proceed to litigation. ECF 1-20, PgID 139–40. MetLife

explained that Cheryl, David, and Michael's "claims are adverse to one another and raise

questions of fact and law that cannot be resolved by MetLife[.]" Id. at 139. MetLife's letter

to David and Michael concerning the Decedent's Basic Life benefits failed to notify them

of available appeal procedures, if any, and admitted that the Plan's appeal procedures

were futile because MetLife could not resolve the claims "without exposing the plan to the

danger of double liability." Id.

       C. David and Michael's "Arbitrary and Capricious" Counterclaim Fails as a Matter
          of Law.

       Even though the Court will excuse David and Michael's failure to exhaust, their

"arbitrary and capricious" counterclaim fails as a matter of law. Denials of benefits

challenged under ERISA's civil enforcement provision, 29 U.S.C. § 1132(a)(1)(B), receive

de novo review unless the denial fits within the plan administrator's discretionary authority

to determine eligibility. McClain v. Eaton Corp. Disability Plan, 740 F.3d 1059, 1063 (6th

Cir. 2014) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). A


9
  MetLife's argument relies primarily upon its April 10, 2018 letters to David and Michael.
ECF 13, PgID 275. The April 10 letters do include an explanation of the appeal procedure,
but the content of the letters relates only to MetLife's consideration of Decedent's Optional
Life Insurance Benefits. See ECF 13-7, PgID 309, 311. The April 10 letters are inapposite
to the issues related to the Basic Life determination and the Daugherty Defendants'
counterclaims.


                                             14
plan administrator's discretionary decision is reviewed under an "arbitrary and capricious"

standard. Id. at 1064 (citing Marks v. Newcourt Credit Grp., Inc., 342 F.3d 444, 456 (6th

Cir. 2003)). The arbitrary and capricious standard upholds an administrator's decision "if

it is 'rational in light of the plan's provisions.'" Id. (quoting Marks, 342 F.3d at 457).

       Under either standard, MetLife's decisions to change the beneficiary designations

and to interplead only 20% of Decedent's Basic Life Insurance Benefits survive scrutiny.

Between 2014 and 2017, Decedent made four changes to the beneficiaries of his life

insurance plans. See supra, Background, Part I.

       In each of the four changes, Cheryl received at minimum 80% of Decedent's Basic

Life Insurance Benefits. See id.; see also 13-6, PgID 305 (listing the Decedent's

designations). The record evidence therefore supports MetLife's decision to disburse to

Cheryl 80% of Decedent's Basic Life proceeds as uncontested. At no point between 2014

and Decedent's death were David, Michael, or any combination of beneficiaries besides

Cheryl arguably entitled to more than 20% of Decedent's Basic Life funds. David and

Michael's "Arbitrary and Capricious" counterclaim therefore fails as a matter of law.

Summary judgment is appropriate on the counterclaim.

III.   Case Management

       The Gildner Defendants did not respond to MetLife's complaint. The Court will

order them to do so. The Court will also order the parties to file a joint status report

detailing next steps for the case.

                                            ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion for summary

judgment on David Robinson, Michael Robinson, and Suzanne Robinson's counterclaims

[13] is GRANTED.


                                               15
      IT IS FURTHER ORDERED that the Gildner Defendants shall FILE a response to

MetLife's interpleader complaint no later than Wednesday, January 9, 2019.

      IT IS FURTHER ORDERED that all parties shall FILE a joint status report no later

than Wednesday, January 9, 2019 providing guidance on how the parties intend to

proceed through the litigation. In particular, the parties should advise whether MetLife

should submit the disputed funds to the Court, whether MetLife should be dismissed from

the action, and whether Defendants require discovery. The parties should include any

other information they consider reasonably necessary.

      This is not a final order and does not close the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 19, 2018

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 19, 2018, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           16
